     Case 4:21-cv-00492-O Document 91 Filed 06/15/21                 Page 1 of 2 PageID 8834



                  IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

THE NAUGHTYS LLC                             §
     Plaintiff,                              §
                                             §               Case No. 4:21-cv-00492-O
v.                                           §
                                             §
DOES 1-580,                                  §
     Defendants.                             §

                 SHAN DEFENDANTS’ MOTION FOR LEAVE TO FILE
                         RESPONSE 15 MINUTES LATE

        Shan Defendants1 move this Court for leave to file their Defendants’ Memorandum in

Opposition to Plaintiff’s Motion for Alternative Service of Process (“Response”) [ECF No. 89],

which opposes service by email as requested by Plaintiff in its Motion for Alternative Service of

Process (“Motion”) dated June 5, 2021 [ECF No. 74].

1.      Counsel for the Shan Defendants properly drafted the Response that was completed

timely during work hours, but left unfiled until the evening of June 14, 2021.

2.      The undersigned lost access to the completed work to a technical issue close to midnight,

and was forced to use an alternative means of accessing his files.

1
  The Shan defendants include: Doe 189 (Shan-s), Doe 201 (NyaKLI ), Doe 206 (Debouor), Doe
218 (GJK-SION), Doe 220 (COL beans), Doe 221 (Mariee), Doe 225 (Fhci-HR), Doe 226
(Vdaye), Doe 228 (CO CO-US ), Doe 232 (milkcha), Doe 238 (ChenJBO), Doe 244 (douk-
Quite), Doe 248 (YHCWJZP), Doe 249 (S5E5X), Doe 250 (xatos), Doe 256 (cocounut ), Doe
285 (Ikevan), Doe 301 (Hilyo), Doe 302 (Shimigy ), Doe 307 (TBKOMH), Doe 313 (much
MUCHYOU ), Doe 333 (Surgical), Doe 335 (ZEFOTIM), Doe 342 (PIKAqiu33 ), Doe 348
(OFMWBN), Doe 355 (who-canside), Doe 367 (GREFER), Doe 390 (Atlanta1816), Doe 391
(AtlantaMart2005), Doe 395 (bigbigshow2012), Doe 396 (bodhi1998), Doe 402 (CincinatiStore
), Doe 406 (Denver0806), Doe 411 (e1xytrep), Doe 412 (easyshopping66 ), Doe 413 (eridu905),
Doe 414 (eriophoroidesxx), Doe 422 (gilroy2012), Doe 423 (globalfashion2010), Doe 426
(GreatSpringfield), Doe 433 (hongyinlon0), Doe 434 (hotdeal320), Doe 437 (hutrsate51), Doe
443 (KansasDeal ), Doe 460 (Nannouth), Doe 466 (ppktjfa8612), Doe 474 (rockfoilcrabbh), Doe
486 (SZbhkei12), Doe 501 (watch_deal), Doe 505 (wishmart2014), Doe 511 (xxzfalcon849),
Doe 515 (yishengmall2014), Doe 516 (yupaxxs), Doe 526 (bismarck), Doe 527 (montgomery),
Doe 532 (Bakheng), Doe 533 (adriaticgo), Doe 538 (ashur80), Doe 560 (yingli520), Doe 561
(yangsuiqwe), Doe 575 (aishengheji), and Doe 576 (LiusaIuy).

4:21-cv-00492-O, Shan Defendants’ Mot. for Leave to Late Response                         Page 1
     Case 4:21-cv-00492-O Document 91 Filed 06/15/21             Page 2 of 2 PageID 8835



3.      The Response was successfully recompiled at midnight on June 15, 2021, and filed a few

minutes later.

4.      The undersigned notes that he received service of the Response 13 minutes later than

required by the Order on Preliminary Injunction [ECF No. 81].

5.      In the interests of justice, Shan Defendants request the Court deem the Response timely

filed, as Plaintiff has not been damaged or impacted in any way by the few-minutes delay.

6.      Opposing counsel expressed non-opposition to this Motion by email on June 15, 2021.

                                           PRAYER

        Shan Defendants request that the Court accept the Response and deem it timely filed.



Respectfully submitted,

     NORRED LAW, PLLC
     /s/ Warren V. Norred
     Warren V. Norred, Texas Bar No. 24045094; wnorred@norredlaw.com
     C. Chad Lampe, Texas Bar No. 24045042; chad@norredlaw.com
     515 E. Border Street; Arlington, Texas 76010
     Tel. (817) 704-3984; Fax. (817) 524-6686
     Attorney for Plaintiff


CERTIFICATE OF SERVICE - I certify that the above was served on all parties seeking
service in the instant case via the Court’s e-file system on June 15, 2021.

                              /s/Warren V. Norred

CERTIFICATE OF CONFERENCE - I certify that I requested conference with Charles
Wallace, Plaintiff's counsel, by email on June 15, 2021, with regard to this Motion, who
responded by email that he was unopposed to the relief requested.

                              /s/Warren V. Norred


DECLARATION - Pursuant to 28 U.S. Code § 1746, I declare under penalty of perjury that the
foregoing is true and correct. Executed on June 15, 2021. /s/Warren V. Norred
                                                          Warren V. Norred


4:21-cv-00492-O, Shan Defendants’ Mot. for Leave to Late Response                           Page 2
